Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed 12/8/21 is acknowledged. Applicant elected Group I (claims 1-13 and 18-20 and species A only) without traverse. Claims 14-17 have been canceled.
Species B-K remain withdrawn. However, applicant must rest assured that once the elected species becomes allowable more species will be examined one at the time, in compliance with PCT Rules.
				DETAILED ACTION
Claims 1-13 and 18-20 (species A) only, are under examination on the merits.
Specification
The disclosure is objected for reciting hyperlink language (see for example page 6). Applicant is advised to delete hyperlink language everywhere in the disclosure in compliance with 37 CFR section 1.57(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wydau et al., “Wydau” (FEMS Microbiol. Lett., 257, 32-42, 2006, cited previously) or, in the alternative, under 35 U.S.C. 103 as obvious over Wydau. Said article teaches that ComX gene controls the expression of late competence genes in Lactobacillus  Lactis (L. Lactis), see abstract. Wydau also states that ComX gene, drpA gene and cin-box appeared to be conserved across many strains of L. Lactis and further discloses a ComX overexpression system comprising said products which is operational in said host. 
In pages 39-40, Wydau teaches and demonstrates (see Figure 4) that ComX MG (present in cremoris ssp., MG1363) can stimulate the expression of late competence genes in a ssp. Lactis (see strains VI 7247, and VI 7298) host in which endogenous ComX gene is deleted. Said ComX MG gene (which has been used to transform L. Lactis) is exogenous to ssp. Lactis and inherently modulates the production of ComX protein in said host. In page 38, Wydau discloses that ComX genes have two allelic variants and the divergence of said alleles across various strains of Lactis ssp. strains is very insignificant (see the range 1.4%-4.5%) and this fact suggests that cremoris ssp. ComX gene must inherently display at least 90% identity to SEQ ID NO:1 and encode a product having 90% identity to SEQ ID NO:2.
In page 40, Wydau concludes that its ComX overexpression system constitutes a promising tool to test functionality of natural transformation, and said transformation 
It should be noted that even though Wydau deleted the endogenous ComX gene from its lactis host before transformation, given the positive and active role of said gene in DNA uptake as stated by Wydau (see above), one of ordinary skill will also be motivated to import both endogenous and exogenous ComX genes into wild type unmodified L. lactis for enhancing integration of exogenous DNA into said host using the method of Wydau.
Therefore, it is believed that Wydau as whole anticipates this invention or in the least renders it obvious.
Finally, applicant is reminded that whether expression of ComX gene into L. Lactis host or modulation thereof occurs before introduction of exogenous polynucleotides into said cell or simultaneously therewith, can hardly be considered to be a contribution over the prior art, in view of level of skill of one of ordinary skill before the effective filing of this application.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wydau (cited above) further in view of Malphettes et al., “Malphettes” (US2011/0269233, 11/2011). As mentioned above, Wydau teaches or suggests a transformation process of Lactobacillus lactis comprising importing exogenous and/or exogenous ComX genes into said cell and then optionally integrating exogenous polynucleotides introduced in the culture medium into said modified L. lactis cells by conventional transformation methods. Said reference does not mention utilizing any glycerol (an osmo-stabilizer) into L. lactis culture medium.
Malphettes teaches about methods of regulating osmolality in cultured cells used for recombinant protein expression (see [0119-0120]. In paragraphs [0084-0085] Malphettes list a series of compounds which may be utilized as osmo-protectants (osmo-stabilizers) in its culture including glycerol-phosphocholine (a glycerol salt). In paragraph [0150], said patent publication also lists Lactococcus lactis among the host cells which may be utilized in its invention.
Before the effective filing date of this invention, it would have been obvious to one of ordinary skill in the art to start with the method of Wydau and add glycrol-phsphocholine of Malphettes into its culture medum. One of ordinary skill in the art is motivated to add the glycerol salt of Malphettes into the culture medium of Wydau to lower osmolality before transforming said modified L. lactis cells of Wydau with exogenous polynucleotides. This is because Malphettes in paragraphs [0003-0004] teaches that elevated culture osmolality may result in cell death, reduction of cell growth and/or production of undesired products in the final culture, rendering this invention obvious.

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656